Citation Nr: 1423706	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-36 337	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to a disability rating greater than 30 percent for chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty.

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU), to include on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for a disability rating greater than 30 percent for chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty, and a claim for TDIU.  The Veteran disagreed with this decision in December 2005.  He perfected a timely appeal in November 2007.  A Travel Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter also is on appeal from a February 2010 rating decision in which the RO denied the Veteran's claim of service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune ("Camp Lejeune claim").  The Veteran disagreed with this decision in July 2010.  He perfected a timely appeal in January 2012.

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal was transferred to the Louisville RO.  In statements on a February 2014 VA Form 21-4138, the Veteran withdrew his Camp Lejeune claim.  See 38 U.S.C.A. §§ 7105(b), (d) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  Accordingly, because there is no Camp Lejeune claim associated with the Veteran's appeal that must be assigned to the RO in Louisville, Kentucky, and because the Veteran lives within the jurisdiction of the RO in Houston, Texas, the RO in Houston, Texas, retains jurisdiction in this appeal.

In a September 2013 rating decision, the RO in Louisville, Kentucky, denied the Veteran's claim of service connection for diabetes mellitus.  As the time for initiating an appeal of this decision with the RO in Houston, Texas, has not yet expired, this issue is not before the Board.

The issues of whether new and material evidence has been received to reopen a claim of service connection for liver disease, including as due to service-connected irritable bowel syndrome, entitlement to service connection for residuals of bilateral broken legs, including as secondary to service-connected chronic recurring laryngeal polyps, and entitlement to increased ratings for tinea versicolor, irritable bowel syndrome, a bilateral foot disability, and for obstructive sleep apnea have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Houston, Texas).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ (in this case, the RO in Houston, Texas) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a disability rating greater than 30 percent for chronic recurring laryngeal polyps, and entitlement to a TDIU due the service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ (in this case, the RO in Houston, Texas).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In statements on a VA Form 21-4138 dated on February 26, 2014, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Service Connection Claim for Prostate Cancer

As noted in the Introduction, the RO denied the Veteran's claim of service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune, in the currently appealed rating decision issued in February 2010.  The Veteran subsequently perfected a timely appeal on this claim.  As also noted in the Introduction, the Veteran requested a withdrawal of his appeal with respect to the denial of this claim of service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune, in statements on a VA Form 21-4138 dated in February 2014.  See 38 U.S.C.A. §§ 7105(b), (d) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  Given the Veteran's statements made on the February 2014 VA Form 21-4138 requesting withdrawal of his appeal for service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune, is dismissed


REMAND

The Veteran also contends that his service-connected chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty, are more disabling than currently evaluated, entitling him to a disability rating greater than 30 percent.  The Veteran also contends that he has been unemployable as a result of all of his service-connected disabilities.  Having reviewed the record evidence, the Board finds that additional development is required before the Veteran's increased rating claim for chronic recurring laryngeal polyps and his claim for a TDIU can be adjudicated on the merits.

With respect to the Veteran's increased rating claim for chronic recurring laryngeal polyps, the Board notes that this disability currently is evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6516 (chronic laryngitis).  See 38 C.F.R. § 4.97, DC 6516 (2013).  The Board also notes that a 30 percent rating is the maximum disability rating available under DC 6516 for chronic laryngitis.  Id.  Thus, other DCs for evaluating diseases of the nose and throat must be considered in evaluating the current nature and severity of the Veteran's service-connected chronic recurring laryngeal polyps.  The Board notes in this regard that a 60 percent rating is available under DC 6519 for complete organic aphonia manifested by constant inability to speak above a whisper.  A 100 percent rating is available under DC 6519 for complete organic aphonia manifested by constant inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 6519 (2013).  A 60 percent rating also is available under DC 6520 for stenosis of the larynx, including residuals of laryngeal trauma (unilateral or bilateral), manifested by a forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value with Flow-Volume Loop compatible with upper airway obstruction.  A maximum 100 percent rating is available under DC 6520 for stenosis of the larynx manifested by an FEV-1 less than 40 percent of predicted value with Flow-Volume Loop compatible with upper airway obstruction or permanent tracheostomy.  See 38 C.F.R. § 4.97, DC 6520 (2013).

The record evidence indicates that the Veteran's service-connected chronic recurring laryngeal polyps have worsened since his most recent VA examination for this disability which occurred in December 2011.  The Veteran testified in February 2013 that the symptomatology associated with his service-connected chronic recurring laryngeal polyps had worsened and was manifested by extremely labored breathing due to a very restricted airway.  See Board hearing transcript dated February 12, 2013, at pp. 3-4.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2011, the Board finds that, on remand, he should be scheduled for another VA examination to determine the current nature and severity of his service-connected chronic recurring laryngeal polyps as contemplated by the criteria set forth in DCs 6519 and 6520.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a TDIU, the Board observes that the Veteran meets the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a), at least for the period from May 17, 2010.  The record evidence also suggests that the Veteran may have been unemployable as a result of his service-connected disabilities prior to and after this date, potentially entitling him to a TDIU under 38 C.F.R. § 4.16(a)-(b).  Both the Veteran's primary care physician, Dr. G.C.H., and a VA physician concluded that his service-connected disabilities interfered with his employability in 2003 and in 2007.  As also, it appears that Dr. G.C.H. considered the impact of both service-connected and non-service-connected disabilities on the Veteran's employability in 2003 and in 2007.  Although the VA physician limited her 2003 opinion to the impact of the Veteran's service-connected chronic recurring laryngeal polyps on his employability, this physician did not consider the impact of other disabilities for which service connection subsequently was awarded during the pendency of this appeal (when the Veteran satisfied the schedular standards for a TDIU under 38 C.F.R. § 4.16(a)).  Therefore, a VA examination, based on a full review of the record and supported rationale, is needed to fairly resolve the Veteran's claim of a TDIU.

Again, the Veteran currently does not meet the scheduler criteria for a TDIU prior to May 17, 2010.  See 38 C.F.R. § 4.16(a) (2013).  The Board notes that entitlement to a TDIU on an extra-schedular basis may be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2013).  The Veteran has asserted consistently that he has been unemployable due to his service-connected disabilities throughout the pendency of this appeal.

Given the foregoing, the Board concludes that, on remand, the Agency of Original Jurisdiction (AOJ) should adjudicate the claim for a TDIU rating, in the first instance to avoid any prejudice to the Veteran, for the periods both prior to and from May 17, 2010.  The adjudication of this claim should include consideration of all of the disabilities for which service connection was in effect prior to, and since May 17, 2010, and whether the Veteran's service-connected disabilities, alone or in combination, precluded him from securing or following a substantially gainful occupation during each of the relevant periods in question.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service representative and request that they identify all VA and non-VA health care providers who have treated him for his service-connected chronic recurring laryngeal polyps in recent years.  Provide the Veteran with notice of the criteria for establishing entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU, to include on an extra-schedular basis.  Specifically, the Veteran should be asked to complete and sign an updated VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Individual Unemployability," and an updated VA Form 21-4192, "Request For Employment Information In Connection With Claim for Disability Benefits."  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Schedule the Veteran for appropriate examination to determine the nature and severity of his service-connected chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty.  The claims file and a copy of this remand should be provided to the examiner for review.  Any appropriate testing, to include pulmonary function testing, should be performed and a copy of any results should be included in the examination report.  The examiner is asked to identify any respiratory or speech disabilities currently experienced by the Veteran, to include paralyzed vocal cords from a gunshot wound, airway obstruction, or speech difficulty.  

Based on a review of the claims file, and the Veteran's statements regarding his disability, the examiner is asked to state whether the Veteran's service-connected chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty, results in constant inability to speak above a whisper or constant inability to communicate by speech.  The examiner also is asked to state whether the Veteran's service-connected chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty, is manifested by an FEV-1 of 40 to 55 percent predicted value with Flow-Volume Loop compatible with upper airway obstruction or an FEV-1 of less than 40 percent predicted value with Flow-Volume Loop compatible with upper airway obstruction or permanent tracheostomy.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his service-connected chronic recurring laryngeal polyps are more disabling than currently evaluated and result in severe hoarseness, labored breathing, and significant speech difficulty.

Please provide the rationale for the opinions expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Schedule the Veteran for an appropriate examination to determine the impact of his service-connected disabilities (which are as follow: (1) chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty; (2) obstructive sleep apnea; (3) irritable bowel syndrome; (4) tinea versicolor; and (5) bilateral pes planus), on his ability to work.  The claims file and copy of this remand should be made available to examiner, and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed and findings reported in detail.

Specifically, the examiner should comment on the Veteran's impairment due to the pathology, symptoms and signs of his service-connected chronic recurring laryngeal polyps (status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty); obstructive sleep apnea; irritable bowel syndrome; tinea versicolor; and bilateral pes planus.  The examiner is asked to furnish an opinion with respect to the following:

a.  Based upon a review of the evidence of record, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected chronic recurring laryngeal polyps (status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty); and his service-connected irritable bowel syndrome, rendered him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated solely with these two service-connected disabilities, for the period from October 4, 2002 to May 16, 2010?

b.  Based upon a review of the evidence of record, is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected: chronic recurring laryngeal polyps (status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty); obstructive sleep apnea; tinea versicolor; and bilateral pes planus, rendered him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated solely with these service-connected disabilities, for the period from May 17, 2010?

Please provide the rationale for the opinions expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  Review the claims file to ensure that all of the requested development for the claim for chronic recurring laryngeal polyps, status-post polypectomy times three, complicated by paralyzed vocal cords from a gunshot wound with partial airway obstruction and speech difficulty), to the extent possible.  Then, re-adjudicate the claim, to include consideration of the criteria contemplated by Diagnostic Codes 6519 and 6520.

5.  Review the claims file to ensure that all of the requested development for the claim for a TDIU, to include on an extra-schedular basis, is completed to the extent possible.  Then, adjudicate the claim for a TDIU, to include consideration of whether prior to May 17, 2010, the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

6.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


